DETAILED ACTION
	Claims 1-9, 11-26 and 28-30 are pending in the present application. Claims 10 and claim 27 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 29 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without reciting additional limitations that tie it to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea. The claim(s) recite(s) the limitations of “determining…, defining…determining… and generating…” (see claim 1, lines 4-18) and are directed to judicial exception of mental processes. The additional limitations are “receiving…” and “executing…”, the additional limitations are insignificant extra solution activities under step 2A prong II. Under step 2B these additional limitations which are insignificant extra solution activities are well understood routine and conventional activities (Berkhiemer  See MPEP 2106.05(d)(II)). 
	The limitations of independent claims 29 and 30 parallel independent claim 1; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. US Patent Application Publication No. 2011/0213778 A1 in view of Friedman et al. SQL/MapReduce: A Practical Approach to Self-Describing, Polymorphic, and Parallelizable User-Defined Functions and Kaplinger et al. US Patent Application Publication No. 2013/0173662 A1

Regarding claim 1, Hess et al. teach the following:
	A method, [Abstract, “A query is received from a plurality of databases stored on a plurality of disparate servers”] comprising: 
	receiving, at a data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data [note: paragraph 0026,  An application 302 provides a query 304 for data to a database manager 306.  The query 304 identifies multiple data stores 308 from which to access the data via the logical catalog part of the query.  The database manager uses a logical name-to-connection 
metadata map 310 to resolve the data stores 308 to be accessed.  The database 
manager divides the received query 304 into separate sub-queries 312 directed 
to data stored in particular data stores 308.  Those sub-queries 312 are 
provided to database servers 314, which access data identified by a received 
sub-query from the data stores 308 to generate sub-query responses 316.  The 
sub-query responses are received by the database manager 306 and combined to 
generate a query response 318 according to the received query 304.  The query 
response 318 is transmitted to the application 302.” ];  

	determining that the set of data includes at least a subset of data associated with an external data system [note: Paragraph 0027, “The database manager 402 references the logical catalog part of the received query 404 and uses the logical name/connection metadata to map 406 to resolve the one or more data sources to which the query is directed.” ];  
	defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data, wherein said defining the query processing scheme comprises: determining a subquery for the external data system, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data and instructing the external data system to communicate results of the subquery to a worker node of a plurality of worker nodes, wherein the subquery is determined based on search configuration data associated with the external data system; and generating instructions for the worker node to distribute the results of the subquery to at least two of the plurality of worker nodes to process the results of the subquery to form processed results and communicate the processed results to the data intake and query system;  and executing the query based on the query processing scheme,  [note: Figures 3 and 4; paragraph 0027, “The database manager 402 establishes a connection with those database servers at 408.  At 410, the database manager 402 transmits portions of the received query 404 to the database servers as sub-queries 412.  The database servers execute their received sub-queries 412 and access data sources to generate sub-query responses 414.  The database manager combines the received sub-queries 414 at 416 into a query response 418 according to the received query 404.  The query response 418 is outputted from the database manager 402.”; paragraph 0041 “a processing system 802 (e.g., one or more computer processors) includes a database manager 804 being executed on it.” (note alternate embodiments for architecture which would allow for multiple processes and returns); paragraph 0042 Figure 8B depicts a system that includes client server architecture, one or more PCs 822 accesses one or more servers 824 running database manager 826 on processing system 827 (note the suggestion of one or more processors suggests one or more managers (or computer devices)]. 
	Hess et al. does not teach “wherein the data intake and query system and the external data system each independently execute queries other than the query”; however Friedman et al. teach the feature as follows [note: Abstract, “A user-defined function (UDF) is a powerful database feature that allows users to customize database functionality.”; page 1402, section I. introduction, “The framework assumes a distributed file system in which data is managed in files, and the framework manages parallelization of computation of that data.”; page 1403, section I introduction, “We designed the SQL/MR framework to be a next generation UDF framework in which functions are (1) self-describing and dynamically polymorphic … inherently parallelizable – whether across multi-core machines or massively parallel clusters…”; Figure 1 data is stored on worker nodes where the query processing occurs in parallel; , section 1.1 custom-defined functions allow parallel processing across clusters; page 1404, section 2, “user-defined functions allow customization on how a database processes data”; page 1405 section 3.1.3 custom argument clauses; page 1405 section 3.2 execution model, “The number of instances of the SQL/MR functions per worker nodes is not fixed… each row is processed independently, allowing the execution engine to control parallelism”. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward distributed processing. Friedman et al. further describes flexibilities of the system that may be implemented through customization processes. Hess et al. and Friedman et al. do not teach “wherein the subquery is determined based on search configuration data associated with the external data system; however Kaplinger et al. teach implementing specific data such as configuration data [note: Abstract, “A search tool determines a plurality of sub-queries from a query submitted to the search tool…”; paragraph 0034, “configuration data of the query source”; paragraph 0035 “supplying configuration data from the client to the server”].

The limitations of independent claims 29 and 30 parallel independent claim 1; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 2-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 20 January 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1-9, 11-26 and 28-30 have been considered but are moot in view of the current rejection. Note newly cited reference Kaplinger et al. appears to teach implementing configuration data as a search tool for subqueries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GRETA L ROBINSON/Primary Examiner, Art Unit 2169